Exhibit 10.2

AMENDED AND RESTATED

REVOLVING LINE OF CREDIT NOTE

 

$3,900,000.00

San Diego, California

July 1, 2015

FOR VALUE RECEIVED, the undersigned PFENEX INC., a Delaware corporation
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at MAC E2940-015, 10421 Wateridge Circle,
Suite 150, San Diego, CA 92121, California, or at such other place as the holder
hereof may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of Three Million Nine Hundred
Thousand Dollars ($3,900,000.00), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

This Note amends, restates and supersedes in its entirety (a) that certain
Revolving Line of Credit Note in the original principal amount of One Million
Five Hundred Thousand Dollars ($1,500,000.00), executed by Borrower in favor of
Bank and dated May 1, 2012, as such has been amended or modified from time to
time prior to the date hereof, and (b) that certain Revolving Line of Credit
Note in the original principal amount of Two Million Four Hundred Thousand
Dollars ($2,400,000.00), executed by Borrower in favor of Bank and dated
June 24, 2013, as such has been amended or modified from time to time prior to
the date hereof.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “LIBOR” means (i) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR Periods, the rate of interest per annum
determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as reported on Reuters Screen LIBOR01 page (or any
successor page) at approximately 11:00 a.m., London time, two London Business
Days prior to the first day of such LIBOR Period (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation), or
(ii) for the purpose of calculating effective rates of interest for loans making
reference to the Overnight LIBOR Rate, the rate of interest per annum determined
by Bank based on the rate for United States dollar deposits for overnight
delivery of funds as reported on Reuters Screen LIBOR01 page (or any successor
page) at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
reported, then as determined by Bank from another recognized source or interbank
quotation.

(b) “LIBOR Period” means a period commencing on a New York Business Day and
continuing for one (1) month, or three (3) or six (6) months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to LIBOR; provided however, that
(i) no LIBOR Period may be selected for a principal amount less than One Hundred
Thousand Dollars ($100,000.00), (ii) if the day after the end of any LIBOR
Period is not a New York Business Day (so that a new LIBOR Period could not be
selected by Borrower to start on such day), then such LIBOR Period shall
continue up to, but shall not include, the next New York Business Day after the
end of such LIBOR Period, unless

 

-1-



--------------------------------------------------------------------------------

the result of such extension would be to cause any immediately following LIBOR
Period to begin in the next calendar month in which event the LIBOR Period shall
continue up to, but shall not include, the New York Business Day immediately
preceding the last day of such LIBOR Period, and (iii) no LIBOR Period shall
extend beyond the scheduled maturity date hereof.

(c) “London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.

(d) “New York Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in New York are authorized or required by law to
close.

(e) “Overnight LIBOR” means at any time the rate of interest equal to LIBOR then
in effect for an overnight period.

(f) “State Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) either (i) at a
fluctuating rate per annum determined by Bank to be two and one-quarter percent
(2.25%) above the Overnight LIBOR Rate in effect from time to time, or (ii) at a
fixed rate per annum determined by Bank to be two percent (2.0%) above LIBOR in
effect on the first day of the applicable LIBOR Period. Bank is hereby
authorized to note the date, principal amount and interest rate applicable
thereto and any payments made thereon on Bank’s books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.

(b) Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to the Overnight LIBOR
Rate or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at any time
any portion of this Note bears interest determined in relation to the Overnight
LIBOR Rate, Borrower may convert all or a portion thereof so that it bears
interest determined in relation to LIBOR for a LIBOR Period designated by
Borrower, and (iii) at the time an advance is made hereunder, Borrower may
choose to have all or a portion thereof bear interest determined in relation to
the Overnight LIBOR Rate or to LIBOR for a LIBOR Period designated by Borrower.

To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. California time on a State Business Day at least two State
Business Days prior to the first day of the LIBOR Period, or at a later time
during such State Business Day if Bank, at its sole discretion, accepts
Borrower’s notice and quotes a fixed rate to Borrower. Such notice shall
specify: (A) the interest rate option selected by Borrower, (B) the principal
amount subject thereto, and (C) for each LIBOR selection, the length of the
applicable LIBOR Period. If Bank has not received such notice in accordance with
the foregoing before an advance is made hereunder or before the end of any LIBOR
Period, Borrower shall be deemed to have made an

 

-2-



--------------------------------------------------------------------------------

Overnight LIBOR Rate interest selection for such advance or the principal amount
to which such LIBOR Period applied. Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as it is given in
accordance with the foregoing and, with respect to each LIBOR selection, if
requested by Bank, Borrower provides to Bank written confirmation thereof not
later than three State Business Days after such notice is given. Borrower shall
reimburse Bank immediately upon demand for any loss or expense (including any
loss or expense incurred by reason of the liquidation or redeployment of funds
obtained to fund or maintain a LIBOR borrowing) incurred by Bank as a result of
the failure of Borrower to accept or complete a LIBOR borrowing hereunder after
making a request therefor. Any reasonable determination of such amounts by Bank
shall be conclusive and binding upon Borrower.

(c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.

(d) Payment of Interest. Interest accrued on this Note shall be payable on the
first (1st) day of each month, commencing August 1, 2015.

(e) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4.0%) above
the rate of interest from time to time applicable to this Note.

BORROWING AND REPAYMENT:

(a) Borrowing and Repayment. Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on July 1, 2018.

(b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) Patricia Lady, Henry Talbot

 

-3-



--------------------------------------------------------------------------------

or Paul Wagner, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above, or
(ii) any person, with respect to advances deposited to the credit of any deposit
account of Borrower, which advances, when so deposited, shall be conclusively
presumed to have been made to or for the benefit of Borrower regardless of the
fact that persons other than those authorized to request advances may have
authority to draw against such account. The holder shall have no obligation to
determine whether any person requesting an advance is or has been authorized by
Borrower.

(c) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Overnight LIBOR Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest LIBOR Period first.

PREPAYMENT:

(a) Overnight LIBOR Rate. Borrower may prepay principal on any portion of this
Note which bears interest determined in relation to the Overnight LIBOR Rate at
any time, in any amount and without penalty.

(b) LIBOR. Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to LIBOR at any time and in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.

 

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two

 

-4-



--------------------------------------------------------------------------------

percent (2.0%) above the Overnight LIBOR Rate in effect from time to time
(computed on the basis of a 360-day year, actual days elapsed).

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Amended and Restated Credit Agreement between Borrower and Bank dated as
of July 1, 2015, as amended from time to time (the “Credit Agreement”). Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Credit Agreement, shall constitute an “Event
of Default” under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

PFENEX INC.,

a Delaware corporation

 

By:

/s/ Bertrand Liang

Bertrand Liang Chief Executive Officer

 

-5-